Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered July 8, 2004, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowing, intelligent, and voluntary because the court failed to specifically enumerate any of his constitutional rights is unpreserved for appellate review (see CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665 [1988]; People v Silent, 37 AD3d 625 [2007]; People v Wright, 34 AD3d 507 [2006]; People v Watson, 19 AD3d 518 [2005]), and we decline to review it in the exercise of our interest of justice jurisdiction. Mastro, J.P., Ritter, Skelos, Carni and McCarthy, JJ., concur.